Citation Nr: 0923643	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date prior to February 3, 1997, 
for the grant of a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted the Veteran's April 2003 
claim for a TDIU based on his service-connected post 
traumatic stress disorder (PTSD), effective April 14, 2003.  
In an April 2005 rating decision, the RO granted an earlier 
effective date of February 3, 1997, for the Veteran's grant 
of a TDIU.  When this claim was originally before the Board 
in April 2007, it was remanded for further development. 

The Board notes that, in a separate decision of the Board, 
the Veteran's claim for entitlement to a rating in excess of 
30 percent for PTSD is granted, assigning a 100 percent 
disability rating from March 18, 1993.


FINDINGS OF FACT

1.  In a separate Board decision, the Veteran's disability 
rating for his PTSD was increased to 100 percent for the 
period from March 18, 1993, to February 2, 1997.

2.  For the period from March 18, 1993, to February 2, 1997, 
service connection was in effect for PTSD, which was 
evaluated as 100 percent disabling, and a duodenal ulcer, 
which was evaluated as noncompensable.

3.  Prior to March 18, 1993, the Veteran did not meet the 
schedular rating requirements for the grant of a TDIU.  


CONCLUSION OF LAW

An effective date prior to February 3, 1997, for the grant of 
a total rating based on individual unemployability (TDIU) is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Once the underlying benefit is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with ten VA examinations and three hearings.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
prior to February 3, 1997, for the grant of a TDIU.  
Specifically, he argues that his PTSD was demonstrably worse 
as of 1993 or earlier, causing him to be unemployable.  He 
has acknowledged that he was unable to file for a TDIU prior 
to March 1993, as until that date, he did not meet the rating 
requirements for such an award. 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, 
the award will be effective the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o).  A TDIU claim is a claim 
for an increased rating, and the effective date rules for 
increased compensation apply.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); see also Norris v. West, 12 Vet. App. 
413, 420 (1999); VAOPGCPREC 12-2001 (July 6, 2001).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

In cases where the schedular rating is less than 100 percent, 
a TDIU may be assigned when the individual is unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disability, without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  See 38 C.F.R. § 4.16(b).  However, the Board does 
not have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  

With regard to an earlier effective date for a TDIU, the 
Federal Circuit has held that once a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether he is entitled to a 
TDIU. Roberson, 251 F.3d at 1384; 38 C.F.R. § 3.155(a); see 
also VAOPGCPREC 12-2001 (July 6, 2001).  Moreover, when a 
Veteran is already rated as 70 percent disabled for a 
service-connected disability and submits evidence of his 
unemployability due to that disability, he has reasonably 
raised a claim under informal claim regulations for a rating 
increase, to include a rating of TDIU.  Colayong v. West, 12 
Vet.App. 524, 531 (1999); Norris, 12 Vet. App. at 422; 38 
C.F.R. §§ 3.155(c), 3.157(c), 4.16(a).  Accordingly, because 
the Veteran submitted contemporaneous medical evidence 
regarding his service-connected PTSD and his unemployability 
with his March 18, 1993, claim for the highest rating 
possible for PTSD, VA was obligated to consider a TDIU claim, 
even though the Veteran did not make a specific request for a 
TDIU.  See id.   As such, the date of the receipt of the 
Veteran's claim for a TDIU is March 18, 1993.  

VA's General Counsel determined that if VA has found a 
Veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that Veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. § 
4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (2008).  

As noted above, in a separate Board decision, the Veteran's 
disability rating for PTSD was increased to 100 percent, 
effective March 18, 1993.  As such, because he is now in 
receipt of a 100 percent schedular disability rating under 38 
C.F.R. Part 4, Diagnostic Code 9411, effective March 18, 
1993, there is no basis for the award of a TDIU from March 
18, 1993, to February 2, 1997, under the law.  Id. 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id. at 430.  As 
service connection in effect for the Veteran's PTSD and a 
duodenal ulcer, and a single 100 schedular evaluation 
resulted, his claim for a TDIU for the period of March 18, 
1993, to February 2, 1997, is rendered moot.  See id. 

In regard to the year prior to his March 18, 1993, claim, as 
the Veteran has acknowledged, he did not meet the schedular 
rating requirements for the grant of a TDIU.  Thus, VA cannot 
a grant an effective prior to March 18, 1993 on a schedule 
basis.  See Bowling.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that prior to March 18, 1993, that the 
Veteran's service-connected disability presented such an 
exceptional or unusual a disability picture as to warrant the 
assignment of a TDIU on an extraschedular basis.  See 
38 C.F.R. § 4.16(b).  As such, there is no basis to refer 
this matter for extraschedular consideration.  Bowling.  


ORDER

An effective date prior to March 18, 1993, for a TDIU, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


